DETAILED ACTION
This action is responsive to the application filed on December 04, 2018.
 Claims 1-12 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is January 11, 2018.
Drawings 
The drawings filed on December 04, 2018 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated December 04, 2018 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
  	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display unit” and “a receiving unit” in claim 1; “an uninstalling unit” in claim 2; “a processing unit” in claim 4; “an output function” and “a receiving function” in claim 11; “display means for displaying” and “receiving means for receiving” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “a display unit that displays” in claim 1; “an uninstalling unit…to uninstall” in claim 2; “a processing unit” in claim 4; “an output function” and “a receiving function” in claim 11; “display means for displaying” and “receiving means for receiving” According to an aspect of the present disclosure, there is provided an information processing apparatus including a display unit that displays a first list which is a list of available software and a second list which is a list of software installed on a target device; and a receiving unit that receives an instruction operation of installing the software displayed in the first list on the target device and an instruction operation of performing a predetermined process on the installed software displayed in the second list, in which the display unit continues to display the software in the second list, in a case where the software included in the second list is no longer newly provided, and the display unit does not display the software in the first list or displays a fact that it is not allowed to install the software, in a case where the software included in the first list is no longer newly provided.” Paragraph [0048] further recites “The display control section 115 as an example of the display unit displays the information acquired from the information management server 300 and the device 200 on a display or the like of the display mechanism 105 and presents it to the operator.” Paragraph [0060] further recites “In the present exemplary embodiment, the installation operation control section 117 is used as an example of the uninstalling unit and the processing unit”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the functions mentioned above. Because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which displaying structure of structures perform(s) the claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al. (US Pub. No. 2017/0160995 – hereinafter Fukasawa).
 	With respect to claim 1, Fukasawa teaches an information processing apparatus comprising:  	a display unit that displays a first list which is a list of available software and a second list which is a list of software installed on a target device (see figures 17-19, 23, 33, 37 (and related paragraphs), in here the prior art shows/displays current installed versions (e.g. 1.1.0.0) and new available versions to install (e.g. 1.2.0.0)) and   	a receiving unit that receives an instruction operation of installing the software displayed in the first list on the target device and an instruction operation of performing a predetermined process on the installed software displayed in the second list (see paragraphs [0087], [0117], [0122]-[0124] and figures 5-6, 9-11, 30A (and related paragraphs), the input unit 102 receives a signal in   	wherein the display unit continues to display the software in the second list, in a case where the software included in the second list is no longer newly provided (see figures 17-19, 23, 33, 37 (and related paragraphs), in here the prior art shows/displays current installed versions (e.g. 1.1.0.0) which is no longer the most recent one), and the display unit does not display the software in the first list or displays a fact that it is not allowed to install the software, in a case where the software included in the first list is no longer newly provided (see for example, figures 17, 22 and paragraphs [0191], [0200], [0237], in here the “determination result” column (i.e. a fact) indicates a result of determination of whether update (installation) of the computer program by the installer manager 1111 is possible (YES) or unnecessary (NO). In other words, the latest version match with current installed version, therefore by using the determination result the installer would know whether or not the installation is possible/unnecessary).   	With respect to claim 4, Fukasawa teaches wherein the predetermined process is a process of updating the installed software displayed in the second list, the information processing apparatus further comprising:  	a processing unit that in a case where the receiving unit receives an instruction to update one piece of software which is displayed in the second list and is no longer newly provided, performs a process of installing different software which succeeds the one piece of software and is newly provided on the target device, or a process of updating the one piece of software (see paragraphs [0087], [0117], [0122]-[0124] and figures 5-6, 9-11, 30A (and related paragraphs), the input unit 102 receives a signal in accordance with an user operation output from the operation unit 58. The installer 111 causes the display unit 101 to display the produced installable computer program list, and presents the list to the user (step S9). The user operates the input unit 102 in response to the list of computer programs displayed by the display unit 101, and selects a computer program to be installed or updated. The input unit 102 passes information indicating the selected computer program to the installer 111 (step S10). Examiner interpretation: updating the software in the second list (e.g. old version installed) with the new version).  	With respect to claim 5, Fukasawa teaches wherein the different software is displayed in the first list by the display unit (see figures 17-19, 23, 33, 37 (and related paragraphs), in here the prior art shows/displays current installed versions (e.g. 1.1.0.0) which is no longer the most recent one).  	With respect to claim 11, the claim is directed to a non-transitory computer readable medium that corresponds to the apparatus recited in claim 1, respectively (see the rejection of claim 1 above; wherein Fukusawa also teaches such a medium in paragraph [0083]).  	With respect to claim 12, the claim is directed to an information processing apparatus that corresponds to the apparatus recited in claim 1, respectively (see the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US Pub. No. 2017/0160995) in view of Goldman (US Pub. No. 2009/0037835 – hereinafter Goldman) and further in view of Hara (US Pub. No. 2004/0045000).  	With respect to claim 2, Fukasawa is silent to disclose wherein the predetermined process is a process of uninstalling the installed software displayed in the second list, the information processing apparatus further comprising:
  	an uninstalling unit that in a case where the receiving unit receives an instruction to uninstall one piece of software which is displayed in the second list and is no longer newly provided, performs a process of uninstalling the one piece of software by using an uninstaller which is software for executing uninstallation and is acquired from a different device.
  	However, in an analogous art, Goldman teaches wherein the predetermined process is a process of uninstalling the installed software displayed in the second list, the information processing apparatus further comprising:
  	an uninstalling unit that in a case where the receiving unit receives an instruction to uninstall one piece of software which is displayed in the second list and is no longer newly provided, performs a process of uninstalling the one piece of software [[by using an uninstaller which is software for executing uninstallation and is acquired from a different device]] (see abstract, figure 3E and paragraphs [0034]-[0036], [0040], [0044], [0055], [0058]-[0059], uninstalling selected previous/old versions).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fukasawa’s teaching, which set forth a method for installing programs using corresponding installers, by uninstalling software that is not the latest one as suggested by Goldman, as Goldman would provide a version management console program that can employ the install/uninstall facilities and to manage which versions are installed and registered on a computer (see paragraph [0031]).  	Fukasawa in view of Goldman is silent to disclose by using an uninstaller which is software for executing uninstallation and is acquired from a different device.  	However, in an analogous art, Hara teaches by using an uninstaller which is software for executing uninstallation and is acquired from a different device (see figures 4, 6 and paragraphs [0016], [0084], downloading installer (e.g. installing and uninstalling functionality) to user device from server).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Fukasawa and Goldman, by using an uninstaller that comes from a server or remotely accessed as suggested by Hara, as Hara would provide a mechanism to prevent installers from being downloaded illegally from a server, and two or more copies from being installed illegally for one license.    	With respect to claim 3, Hara teaches wherein the uninstaller has a function of uninstalling the one piece of software, and wherein the uninstalling unit deletes the uninstaller after the process of uninstalling the one piece of software is completed (see figures 4, 6 and paragraphs [0016], [0084], downloading installer (e.g. installing and uninstalling functionality) to user device from server).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US Pub. No. 2017/0160995) in view of Rowe et al. (US Pat. No. 7,620,948 – hereinafter Rowe).  	With respect to claim 6, Fukasawa is silent to disclose wherein in a case of performing the process of installing the different software, the processing unit acquires a first installer which is software for performing the process from another device, and performs the process of installing the different software by using the acquired first installer, and in a case of performing the process of updating, the processing unit acquires a second installer which is software for performing the process from another device, and performs the process of updating by using the acquired second installer.  	However, in an analogous art, Rowe teaches wherein in a case of performing the process of installing the different software, the processing unit acquires a first installer which is software for performing the process from another device, and performs the process of installing the different software by using the acquired first installer, and in a case of performing the process of updating, the processing unit acquires a second installer which is software for performing the process from another device, and performs the process of updating by using the acquired second installer (see figures 1, 7 and column 6 lines 3-12, installers 116 from update server 110. The installers 116 are applications and/or data for one or more applications that can be executed in an update client to install new software products (i.e. process of installation) and/or updates for one or more software products (i.e. process of updating). In other words, proving a plurality of installers to provide different functionalities (e.g. updating an existing version or installing a new version).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fukasawa’s teaching, which set forth a method for installing programs using corresponding installers, by using an installer having a specific type of functionality in the process of .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa et al. (US Pub. No. 2017/0160995) in view of Matthew et al. (US Pub. No. 2014/0282480 – hereinafter Matthew).   	With respect to claim 9, Fukasawa is silent to disclose wherein the case where the software is no longer newly provided is a case where a predetermined period has elapsed as a period for newly providing the software.  	However, in an analogous art, Matthew teaches wherein the case where the software is no longer newly provided is a case where a predetermined period has elapsed as a period for newly providing the software (see at least paragraphs [0051], [0054]-[0057], [0061], [0130]-[0137], when the automatic check for updates is not allowed, process 300 waits (at 307) a predetermined amount of time.  The process then returns to 305, which was described above.  Otherwise, the process determines (at 310) whether it is time to check for critical security updates.  Some embodiments, check for the availability of different type of updates with different frequencies.  The time interval for checking for the updates is reset once the update is checked.  Some embodiments check for critical security updates more often than other updates.  For instance, some embodiments check for critical security updates once a day while they check for other updates once a week.  Some embodiments, determine the time interval for checking for each type of update by determining the elapsed time since the   	With respect to claim 10, Matthew teaches wherein the case where the software is no longer newly provided is a case within a period which is predetermined as a period during which a normal operation of the software is guaranteed after the predetermined period has elapsed (see at least paragraphs [0051], [0054]-[0057], [0061], [0130]-[0137], when the automatic check for updates is not allowed, process 300 waits (at 307) a predetermined amount of time.  The process then returns to 305. Otherwise, the process determines (at 310) whether it is time to check for critical security updates. Check for the availability of different type of updates with different frequencies. The time interval for checking for the updates is reset once the update is checked.  Some embodiments check for critical security updates more often than other updates.  For instance, some embodiments check for critical security .

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192